COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JAMES HENRY MCDONALD,                          §              No. 08-19-00122-CR

                       Appellant,                §                   Appeal from

  v.                                             §                34th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                        State.                   §              (TC# 20170D03030)

                                             §
                                           ORDER


       This Court has received and filed notice that Appellant died on March 5, 2021. Because

the appeal was perfected before Appellant’s death, and we have not yet issued a mandate, it is

ORDERED that the appeal is permanently abated. See Tex.R.App.P. 7.1(a)(2).

       IT IS SO ORDERED this 27th day of May, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.